• Wells Fargo Securities • New York • October 15, 2009 • Forward-Looking Statements • Company Overview • Focus on natural gas infrastructure – Attractive industry outlook – Natural gas is key to America’s energy future – High-quality assets with diverse supply and strong markets • Principally regulated asset base – Provides earnings and cash flow stability through long-term contracts – Business model proven to weather economic cycles • Organic growth projects provide low-risk growth trajectory • Map of Operations • Investment Grade Focus • Maintenance of investment grade ratings through: – Prudent financial management – Disciplined evaluation of capital investment opportunities – Appropriate use of free cash flow • Investment grade ratings are important for: – Lower overall financing costs – Minimize/eliminate collateral requirements – Improved rate making and regulatory relationships • Business Risk Profile • Diverse portfolio of operating segments within the natural gas value chain • Strong integration within and between operating segments provides scale advantages • Limited cash flow exposure to commodity price volatility • Stable and reliable cash flows generated from creditworthy counterparties pursuant to long-term contracts • Contracted organic growth projects • Credit Profile • Business Segment Overview • Transportation & Storage • Vast pipeline network with access to diverse supply sources and growing markets • Approximately 15,000 miles of interstate pipelines with transportation capacity of 7.8 Bcf/d • One of North America’s largest liquefied natural gas (LNG) import terminals with peak send out of 2.1 Bcf/d and storage of 9 Bcf • Owns/leases approximately 100 Bcf of storage • Transportation & Storage Assets • Trunkline LNG: Infrastructure Enhancement Project • FGT Phase VIII Expansion • FGT Phase VIII Expansion Timeline • FGT Pascagoula Lateral • Gathering & Processing • Located in prolific, long-lived Permian Basin • Approximately 4,900 miles of gas and gas liquids pipelines covering 16 counties in West Texas/Southeast New Mexico • Two fully-integrated midstream systems (North and South) connected via high-pressure pipelines • Four active cryogenic plants and five active treating plants • Attractive downstream markets • Attractive contract mix:98%+ POP / Fee-based • Map of Operations • North System • Consists of the Jal and Keystone Systems – Large diameter predominately low pressure pipelines – Wellhead volumes over 200 MMcfd of 5.0 Gallon per Mcf (GPM) sour gas – 220 MMcfd cryogenic plant capacity – 22,400 barrels per day (bpd) NGL production – 40 tons per day sulfur plant capacity – Recent compression and high pressure pipeline upgrades – Treating capacity expansion at Jal 3 plant, including acid gas injection well, completed early 2009 • South System • Consists of the Mi Vida, Coyanosa and Tippett Systems – High pressure integrated sweet and sour gas gathering system – Wellhead volumes over 325 MMcfd – 190 MMcfd cryogenic processing capacity – Plant inlet volume over 160 MMcfd of 3.5 GPM gas with 11,500 bpdNGL production – 370 MMcfd treating capacity with 140 MMcfd currently active • Grey Ranch System (50% ownership) – High CO2 gathering and treating system – Earn fixed fee for removing CO2 volumes – 200 MMcfd current throughput • High Pressure Transfer System • Diversified, Active Producer Portfolio • Gas Supply – Contract Risk Mitigation • Substantially eliminated true keep whole exposure • Contract structure and operating flexibility enable SUGS to convert significant portion of equity NGL to equity NG during negative frac spread environment • POP contract pricing – Matches daily priced gas to daily priced NGL – Mitigates risk from daily volume swings • Producer indemnifications negotiated on many capital intensive projects • 2009 G&P Assumptions • Positive processing spread environment and optimization of Natural Gas Liquid (NGL) recoveries • Equity volumes – NGL equity volume of 40,000 to 45,000 MMBtu/d equivalent – Natural Gas equity volume of 2,500 to 7,500 MMBtu/d • Normalized fuel, flared and unaccounted for levels • G&P Hedge Portfolio • Oct 1 through Dec 31, 2009 hedged positions: – 35,000 MMBtu/d of NGL equivalent at $14.27 – 5,000 MMBtu/d of natural gas at $3.90 • 2010 positions: – 25,000 MMBtu/d of natural gas at $5.33 – 20,000 MMBtu/d of NGL equivalent at $10.31 • 2011 positions: – 20,000 MMBtu/d of natural gas at $6.14 • SUGS Growth Projects • DeepAtoka Lean Gas Development – Loving, Winkler and Ward Counties, Texas – Anadarko and Chesapeake continuing drilling – Both have reduced the number of rigs in this deep Atoka gas play • Bone Springs Rich Gas Play – Loving, Winkler and Ward Counties, Texas – Atoka drilling program sparked a shallower Bone Springs oil play – Rich 4 GPM gas at rates up to 1 MMcfd per well – Requires low pressure systems – Drilling programs accelerating with high oil prices • Eunice Area Expansion Projects – Lea County, New Mexico – Treating expansion project with acid gas injection well completed early 2009 – Volume growth from active horizontal oil drilling from various producers including Chesapeake, Apache, Range and Bass – High margin, rich, sour, low pressure gas – Drilling programs accelerating with high oil prices • West Texas Barnett Shale – Culberson, Reeves, Pecos and Jeff Davis Counties, TX – Chesapeake is the largest player in the area – Recent completions approaching 5 MMcfd per well of lean high CO2 gas – Chesapeake indicating it will keep several rigs active in the play • Distribution • Missouri Gas Energy – Provides natural gas to over 500,000 customers – Nearly 13,000 miles of main and service lines – Filed a $32.4MM annual base rate increase request in April 2009 • New England Gas Company – Provides natural gas to 50,000 customers – Nearly 2,000 miles of main and service lines – Received $3.7MM in increased annual base rates in February 2009 • Corporate & Other • Corporate segment provides administrative and support functions to business segments and allocates expenses as appropriate • Other segment primarily consists of PEI Power Corporation which owns interests in and operates 70 MW of generating assets in the PJM ISO and Fall River Gas Appliance • Summary • Focus on natural gas related infrastructure • Actively managed hedging program helps mitigate volatility in NGL margins • Organic growth projects with clear visibility towards earnings and cash flow growth • Balance preservation of investment grade credit ratings and return of capital to shareholders
